Name: Commission Regulation (EEC) No 1036/80 of 24 April 1980 on arrangements for imports into the Benelux countries of knitted swimwear originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4 . 80 Official Journal of the European Communities No L 110/9 COMMISSION REGULATION (EEC) No 1036/80 of 24 April 1980 on arrangements for imports into the Benelux countries of knitted swimwear originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas authorizations for exports to the Benelux countries of knitted swimwear (category 79) issued by Hong Kong have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas , in accordance with paragraph 5 of the said Article, Hong Kong was notified on 21 December 1979 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limita ­ tions for the years 1980 to 1982 ; Whereas the import into the Benelux countries of knitted swimwear (category 72) is already subject to a quantitative limit ; whereas it was considered neces ­ sary at the consultations to make products in catego ­ ries 72 and 79 subject to a single limit ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Hong Kong between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the categories of products originating in Hong Kong specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products of category 79 shipped from Hong Kong to the Benelux countries before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2 . Imports of products shipped from Hong Kong to the Benelux countries after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2 , the quantities of products shipped from Hong Kong on or after 1 January 1980 and released for free circulation shall be set off against the quantita ­ tive limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 365, 27 . 12. 1978 , p . 1 . 2 OJ No L 248 , 2 . 10 . 1979 , p . 1 . No L 110/ 10 Official Journal of the European Communities 29 . 4. 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 72 60.05 A II b) 2 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : \\ A. Outer garments and clothing accessories : I II . Other \ I 60.06 B I Knitted or crocheted fabric and arti ­ cles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : I B. Other : I l 60.05-11 ; 13 ; 15 Knitted swimwear &gt; BNL 1 000 pieces 1 663 1 706 1 755 l 60.06-91 II l 79 61.01 B II Men's and boys ' outer garments : I 61.02 Bllb) Women's, girls ' and infants ' outer garments : I B. Other : i\\ l 61.01-22 ; 23 61.02-16 ; 18 Woven swimwear of wool , of cotton or of man-made textile fibres 4 Of which : I 79 61.01 B II Men's and boys' outer garments : BNL 1 000 pieces 220 234 248 61.02 Bllb) Women's, girls' and infants ' outer garments : B. Other : 61.01-22 ; 23 61.02-16 ; 18 Woven swimwear of wool , of cotton or of man-made textile fibres